29 Mich. App. 110 (1970)
185 N.W.2d 106
ROSS
v.
RICHARDSON
Docket No. 7470.
Michigan Court of Appeals.
Decided December 10, 1970.
*111 Marcus, McCroskey, Libner, Reamon, Williams & Dilley (Vernon D. Kortering, of counsel) for plaintiff.
Engle & Hipkiss, for defendant.
Before: HOLBROOK, P.J., and R.B. BURNS and J.J. KELLEY, JR.,[*] JJ.
R.B. BURNS, J.
This negligence action, tried without a jury, resulted in a six-cent damage award for the plaintiff. Defendant admitted she had driven into the rear of plaintiff's vehicle but contested the amount of damages alleged by plaintiff at trial level. Plaintiff appeals the six-cent award on the basis that it was clearly inadequate.
It is elementary that credibility of witnesses, resolution of factual conflicts and the weight accorded the testimony of witnesses rests with the trier of fact (Erickson v. Soyars [1959], 356 Mich. 64; Graham v. Thorman [1958], 354 Mich. 629) and that findings of fact will not be set aside unless clearly erroneous (GCR 1963, 517.1; Coffee-Rich, Inc., v. Department of Agriculture [1965], 1 Mich. App. 225; Hughson v. O'Reilly [1967], 7 Mich. App. 324).
The opinion of the trial court reveals that the trial judge, sitting as the trier of fact, could find no property damage. The plaintiff's medical testimony as to physical injuries was simply not believed. Ample evidence exists supporting the trial court's conclusion that the physical injuries and property damages were not proximately caused by defendant's act and this Court extends due credence to these findings. However, the six-cent award does ignore uncontroverted out-of-pocket expenses for emergency medical treatment obtained by plaintiff. *112 The six-cent award, so far as it ignored this uncontroverted expense, is on its face inadequate. Whitson v. Whiteley Poultry Co. (1968), 11 Mich. App. 598; Hugener v. Michlap (1966), 2 Mich. App. 157.
Reversed and remanded for a new trial as to damages only. Costs to plaintiff.
All concurred.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.